Judgment rendered October 9, 1961, convicting defendant of assault in the second degree with intent to commit the crime of rape and two counts of placing a -child in such a situation as likely to impair her morals, unanimously modified, on the law, -by vacating the conviction under count 2 (placing a child in such a situation as likely to impair her morals), and, as so modified, affirmed. The jury disagreed as to count 3 (exposure of person) which is alleged to have occurred at the same time and same place as the incident referred to in count 2. We hold defendant’s guilt on count 2 was not established beyond a reasonable doubt. Defendant was sentenced on the felony count as a second felony offender and sentence was suspended on each of the two misdemeanor counts. On this record we do not find the sentence imposed to be excessive. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.